Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 16 recites the limitation: means for securing the unitary thrust pad to the thrust pad support. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The means for securing the unitary thrust pad to the thrust pad support is therefore being interpreted as the corresponding structure found in paragraph 027, wherein the means for securing the unitary thrust pad to the thrust pad support comprises threaded fasteners.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part, “the unitary thrust pad is secured to the thrust pad with a plurality of threaded fasteners”. It is unclear if the “unitary thrust pad” and the “thrust pad” are two separate thrust pads secured together, or that part of the unitary thrust pad support with a plurality of threaded fasteners” in light of the specification, and is treating the Claim as such).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semple et al. (US 20060204359).
Regarding Claim 1, Semple et al. discloses a multistage centrifugal pump comprising: a rotatable shaft (Fig. 1 #35 - shaft); a plurality of pump stages (paragraph 0015), wherein each of the plurality of pump stages comprises: an impeller connected to the rotatable shaft (paragraph 0015; Fig. 1 #29 - impeller); and a stationary diffuser (paragraph 0015; Fig. 1 #27 – diffuser); and a thrust module, wherein the thrust module comprises: a thrust runner (paragraph 0021; ; and a unitary thrust pad (paragraph 0017; Fig. 1 #37 – thrust bearing as thrust pad), wherein the unitary thrust pad comprises: an axial wear face adjacent the thrust runner (paragraph 0021; Fig. 1 #48 – thrust face formed by external rim #39 as axial wear face); a radial wear surface adjacent the rotatable shaft (paragraph 0017; Fig. 1 – interior surface of cylindrical base #43 as radial wear surface); and wherein the axial wear face and radial wear surface are integrated as a unitary component (Fig. 1 #37).
Regarding Claim 2, Semple et al. discloses all the limitations of Claim 1 above. Semple et al. further discloses wherein the thrust module further comprises a thrust pad support (paragraph 0018; Fig. 1 #47 – downstream facing support shoulder as thrust pad support).
Regarding Claim 6, Semple et al. discloses all the limitations of Claim 2 above. Semple et al. further discloses wherein the thrust module further comprises a shaft sleeve between the shaft and the radial wear surface of the unitary thrust pad (paragraph 0020; Fig. 1 #51 - sleeve).
Claims 1-4, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (US 20150354582).
Regarding Claim 1, Tanner et al. discloses a multistage centrifugal pump comprising: a rotatable shaft (Fig. 2 #31 - shaft); a plurality of pump stages (paragraph 0018), wherein each of the plurality of pump stages comprises: an impeller connected to the rotatable shaft (paragraph 0018); and a stationary diffuser (paragraph 0018); and a thrust module, wherein the thrust module comprises: a thrust runner (paragraph 0020; Fig. 2 #35); and a unitary thrust pad , wherein the unitary thrust pad comprises: an axial wear face adjacent the thrust runner (paragraph 0020; Fig. 2 – surface of thrust base #45 facing runner #35 as axial wear face); a radial wear surface adjacent the rotatable shaft (paragraph 0020; Fig. 2 – surface of thrust base #45 facing shaft #31 as radial wear surface); and wherein the axial wear face and radial wear surface are integrated as a unitary component (Fig. 2 #45).
Regarding Claim 2, Tanner et al. discloses all the limitations of Claim 1 above. Tanner et al. further discloses wherein the thrust module further comprises a thrust pad support (paragraph 0021; Fig. 2 #49 – upper guide as thrust pad support).
Regarding Claim 3, Tanner et al. discloses all the limitations of Claim 2 above. Tanner et al. further discloses wherein the unitary thrust pad is secured to the thrust pad support with a plurality of threaded fasteners (paragraph 0025; Fig. 3A #46 – set screws as threaded fasteners secure thrust pad #45 to support #49 via a pin #44).
Regarding Claim 4, Tanner et al. discloses all the limitations of Claim 2 above. Tanner et al. further discloses wherein the unitary thrust pad includes bolt recesses (paragraph 0025; Fig. 3A #46 – set screws are attached to thrust pad #45 through bolt recesses).
Regarding Claim 16, Tanner et al. discloses a thrust module for use in a multistage centrifugal pump that has a rotatable shaft (Fig. 2 #31 - shaft), a pump housing (Fig. 1 #21 – pump includes housing), and a plurality of pump stages (paragraph 0018), wherein the thrust module comprises: a thrust runner (paragraph ; a thrust pad support (paragraph 0021; Fig. 2 #49 – upper guide as thrust pad support); a unitary thrust pad (paragraph 0020; Fig. 2 #45 – up thrust base as unitary thrust pad); and means for securing the unitary thrust pad to the thrust pad support (paragraph 0025; Fig. 2A #46 – set screws as threaded fasteners secure thrust pad #45 to support #49 via a pin #44).
Regarding Claim 17, Tanner et al. discloses all the limitations of Claim 16 above. Tanner et al. further discloses wherein the unitary thrust pad comprises: an axial wear face adjacent the thrust runner (paragraph 0020; Fig. 2 – surface of thrust base #45 facing runner #35 as axial wear face); a radial wear surface adjacent the rotatable shaft (paragraph 0020; Fig. 2 – surface of thrust base #45 facing shaft #31 as radial wear surface); and wherein the axial wear face and radial wear surface are integrated as a unitary component (Fig. 2 #45).
Regarding Claim 19, Tanner et al. discloses all the limitations of Claim 17 above. Tanner et al. further discloses wherein the thrust pad support is fixed in location within the pump housing (paragraph 0021; Fig. 2 #49).
Regarding Claim 20, Tanner et al. discloses all the limitations of Claim 16 above. Tanner et al. further discloses wherein each of the plurality of pump stages includes an impeller and wherein the thrust runner is connected to an impeller in one of the plurality of pump stages (paragraphs 0018,0020 – thrust runner connected to impeller via shaft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. in view of Semple et al.
Regarding Claim 6, Tanner et al. teaches all the limitations of Claim 2 above.
However, Tanner et al. does not explicitly teach wherein the thrust module further comprises a shaft sleeve between the shaft and the radial wear surface of the unitary thrust pad.
Semple et al. teaches a multistage centrifugal pump with a thrust module that includes a shaft sleeve between the shaft and the thrust pad, in order to help transmit thrust through the thrust pad (paragraphs 0024,0025; Fig. 1 #51 – sleeve is between shaft and thrust bearing #37 as unitary thrust pad). Tanner et al. and Semple et al. are analogous prior art as they both relate to multistage centrifugal pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to have added a shaft sleeve between the shaft and radial wear surface of the thrust pad taught by Tanner et al. as taught by Semple et al., in order to help transmit thrust through the thrust pad (Semple et al. paragraphs 0024,0025).
Regarding Claim 18, Tanner et al. teaches all the limitations of Claim 17 above.
However, Tanner et al. does not explicitly teach wherein the thrust module further comprises a shaft sleeve between the shaft and the radial wear surface of the unitary thrust pad.
.
Allowable Subject Matter
Claims 7-15 are allowed.
Claim 7 is allowable for being directed toward an unobvious improvement to electric submersible pumps. Specifically, Applicant claims an electric submersible pump configured to move fluids from a subterranean wellbore to the surface, the electric submersible pump comprising: a motor; and a pump driven by the motor and configured to push fluids from the wellbore to the surface, wherein the pump is a multistage centrifugal pump that comprises: a pump housing; a rotatable shaft; a plurality of pump stages, wherein each of the plurality of pump stages comprises: an impeller connected to the rotatable shaft; and a stationary diffuser; and a thrust module, wherein the thrust module comprises: a thrust runner; a thrust pad support; and a unitary thrust pad having an axial wear face adjacent the thrust runner, wherein the axial wear face is secured to the thrust pad support with a plurality of threaded fasteners.

	Claims 8-15 are allowable due to their dependency on Claim 7.
	Examiner’s Note: Examiner is interpreting the preamble of Claim 7 to be non-limiting. That is, “an electric submersible pump configured to move fluids from a subterranean wellbore to the surface” is non-limiting. This obviates any potential indefiniteness in Claims 13 and 14. Claims 13 and 14 further limit “the pump” of Claim 7. As Claim 7 recites both “an electric submersible pump” in the preamble, and “a pump” in the body of the claim, there could be uncertainty as to which “pump” is being limited in the dependent claims if the preamble is not considered to be non-limiting.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for disclosing a multistage centrifugal pump comprising: a rotatable shaft; a plurality of pump stages, wherein each of the plurality of pump stages comprises: an impeller connected to the rotatable shaft; and a stationary diffuser; and a thrust module, wherein the thrust module comprises: a thrust runner; and a unitary thrust pad, wherein the unitary thrust pad comprises: an axial wear face 
While known prior art teaches similar multistage centrifugal pumps, none of the known prior art, alone or in combination, teaches such a pump wherein the unitary thrust pad includes bolt recesses located along the outer circumference of the axial wear face. Tanner et al. teaches a unitary thrust pad connected to the thrust support with threaded fasteners, but the bolt recesses are included in the radial wear surface rather than the axial wear face. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
St. John et al.  (9534603) teaches a pump with a thrust module that includes a sleeve between a thrust pad and the shaft, with components of the thrust module being secured via threaded fasteners.
Hill et al. (20200011332) teaches a pump with a thrust module that includes a sleeve between a thrust pad and the shaft.
Eno et al. (5765950), McNaull (4768888), and Parmeter et al. (9017043) each teach a pump with components of the thrust module being secured via threaded fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                   

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745